Citation Nr: 0942517	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Jenny W. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the Veteran's claims of 
service connection for a back disability and for a neck 
disability.  A Travel Board hearing was held at the RO in 
June 2006.

In August 2006, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.

In October 2008, the Board denied the Veteran's claims.  He 
timely appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2009, the Court granted a 
Joint Motion for Remand (Joint Motion) and vacated and 
remanded the Board's October 2008 decision.

In August 2009, the Veteran's representative, a private 
attorney, submitted additional evidence directly to the Board 
and requested remand.  Accordingly, and for the reasons 
discussed below, the appeal is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In the Joint Motion, both parties contended that, in its 
October 2008 decision, the Board had applied the incorrect 
legal standard in evaluating the Veteran's lay testimony 
concerning an alleged in-service motor vehicle accident in 
1966 which resulted in back and neck pain.  See Joint Motion 
for Remand dated June 25, 2009, at pp. 2-3.  Citing specific 
post-service medical reports in the claims file, both parties 
also contended in the Joint Motion that the Board had failed 
to discuss all of the evidence in the claims file and, as 
such, had provided inadequate reasons and bases for its 
October 2008 decision.  Id., at pp. 3-4.  

The Board notes in this regard that it reviewed all of the 
evidence in the claims file prior to promulgating its October 
2008 decision.  The Board also notes that, although it has an 
obligation to provide adequate reasons and bases in its 
decisions, there is no requirement that all of the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, as both parties should be 
aware, both the Court and the Federal Circuit have held that 
the Board's analysis should focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Both parties in the Joint Motion also found fault with the 
Board's reliance on the VA examination provided to the 
Veteran in October 2005 (erroneously referred to as "a VA 
medical opinion dated November 2005" in the Joint Motion).  
See Joint Motion for Remand, at pp. 4-5.  The Board discussed 
the October 2005 VA examination in detail in its October 2008 
decision.  See Board decision dated October 21, 2008, at 
pp. 8-9.  Contrary to the assertions in the Joint Remand, the 
Board's discussion of the Veteran's October 2005 VA 
examination included the medical history that he reported to 
the VA examiner at that examination.  Compare Joint Motion 
for Remand, at pp. 5 (stating "it is necessary for VA to 
provide Appellant with a  VA medical examination or opinion 
that accurately reflects Appellant's history of low back and 
neck pain") (citations omitted) with Board decision dated 
October 21, 2008, at pp. 8-9 (discussing the medical history 
reported by the Veteran at his October 2005 VA examination).  

Neither the VA examiner, in reporting what the Veteran told 
him when asked for his medical history in October 2005, nor 
the Board, in reviewing the VA examination report in its 
October 2008 decision, can affect the accuracy of what the 
Veteran reported when asked for his medical history.  
Instead, it seems obvious that both the VA examiner in 
October 2005 and the Board in October 2008 relied upon what 
the Veteran reported as the most accurate reflection of his 
medical history.  It appears that both parties in the Joint 
Motion wanted a more accurate or better medical history than 
the one provided by the Veteran to the VA examiner in October 
2005 and relied upon by the Board in October 2008 when it 
denied his claims.

Both parties also argued in the Joint Motion that "there is 
no requirement that in order to establish entitlement to 
service connection that the symptoms must be documented by 
medical records or treatment."  See Joint Motion for Remand 
at pp. 4-5 (citations omitted).  The Board observes that this 
argument overlooks the fact that it is well-settled law that, 
if there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997) 
(emphasis added).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  
Contrary to the assertions of both parties in the Joint 
Motion, the Board clearly determined in its October 2008 
decision that the Veteran was not entitled to service 
connection for low back or neck disabilities because he had 
failed to establish a continuity of low back or neck 
symptomatology since active service through medical and/or 
lay evidence.  See Board decision dated October 21, 2008, 
at pp. 10-12.

The Board also observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to diagnose low back or neck 
disabilities.  Nor is the Veteran competent to offer an 
opinion regarding any causal relationship between these 
disabilities and active service. The Board carefully 
considered the Veteran's contentions  in its October 2008 
decision and found them outweighed by the medical evidence 
then of record.

Despite the apparent flaws in the Joint Motion, the Board is 
bound by the Court's June 2009 Order vacating and remand the 
October 2008 decision.  Because both parties disagreed in the 
Joint Motion with the accuracy of the medical history 
provided by the Veteran to the VA examiner in October 2005, 
the Board finds that, on remand, the RO should attempt to 
obtain the Veteran's outstanding post-service VA and private 
medical records.  Because both parties also essentially 
disagreed with the outcome of the Veteran's VA examination in 
October 2005, and given the length of time that has elapsed 
since that examination, the Board finds that, on remand, the 
RO also should schedule the Veteran for an up-to-date VA 
examination which contains the specific factual and medical 
findings requested in the Joint Motion.  See Joint Motion for 
Remand, at pp. 5.  Accordingly, and because the Veteran's 
representative also requested remand in August 2009, this 
case is REMANDED to the RO.

The Veteran is advised that failure to report for VA 
examination could result in adverse consequences, including 
the denial of his claims.  38 C.F.R. § 3.655 (2009).  The 
Board finally observes that it is the Veteran's 
responsibility to cooperate with VA, including when there is 
a need to have him examined.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his 
representative to identify all VA and non-
VA clinicians who have treated him for low 
back and/or neck problems since his 
service separation.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for appropriate 
examination(s) to determine the nature and 
etiology of his claimed low back and neck 
disabilities.  The claims file should be 
provided to the examiner(s) for review.  

As requested in the Joint Motion for 
Remand, the examiner(s) should obtain a 
complete and accurate history of the 
Veteran's low back and neck pain during 
and after active service.  If this history 
cannot be obtained from the Veteran, then 
the examiner(s) should state that in the 
examination report.  

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that any current low back 
and/or neck disability, if diagnosed, is 
related to active service or any incident 
of such service, to include the claimed 
in-service motor vehicle accident in 1966.  

As also requested in the Joint Motion for 
Remand, any opinion provided by the 
examiner(s) must be based on the Veteran's 
reported medical history.  The examiner(s) 
must provide a complete rationale for any 
opinion(s) expressed.  If it is not 
possible to provide a rationale without 
resorting to speculation, then the 
examiner(s) should state that in the 
examination report.

3.  Thereafter, readjudicate the claims of 
service connection for a low back 
disability and for a neck disability.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

